internal_revenue_service national_office technical_advice_memorandum aug internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx uil number release date taxpayer's name taxpayer's address taxpayer's identification_number year s involved date of conference a e m m o o h n t h o w h o o i z i o j v l o s d i - o o n - o o o o w o this memorandum responds to a request dated date from tege exempt_organizations examinations for technical_advice on the issues as presented below our findings are set forth below issue whether m is a charitable_organization as described in sec_501 of the internal revenue misa not-for-profit organization formed under the laws of state in year in year m was recognized as exempt from federal_income_tax under sec_501 as a public charity described in sec_509 and sec_170 a vi m's articles of incorporation state that m’s purposes in part are to provide county with cultural and educational programs throughout the year and to provide winter instruction in ice hockey skating and other related sports and provide ice hockey and skating facilities for city high school a state college and the general_public in the county region m’s bylaws in effect during the years under examination state that m’s purposes are to provide the region with cultural and educational programs throughout the year the bylaws also state that m will provide instruction in ice hockey and other related sports including ice hockey facilities for city high school a state college and the general_public in the county region m states that it was organized after a privately owned ice hockey facility closed in the city area leaving the area with no ice hockey facilities m was formed by volunteers supportive of youth and adult ice hockey and other recreational ice hockey leagues in the city area m states that during its existence it has worked closely with county to provide recreational ice hockey in the region m initially operated a bubble ice rink on land owned by county but that rink was eventually destroyed county then partnered with m to build a new ice hockey facility n on the same county-owned land in year m paid for the construction of n mostly by a bond issuance but also used contributions and a surplus that m accumulated from operating the previous ice hockey facility on the same property n was owned by county but operated by m under a 15-year lease the lease provided that m operate and manage n for months each year and pay rent for the facility a portion of which would go toward paying off the bonds m states that it and county shared the operating costs of and revenues from n m was obligated by the lease to maintain certain specifically named facilities that were part of n and shared with county the cost of maintaining certain machinery necessary for operating the ice rink facility due to insufficient capacity at n county began to examine whether a new ice hockey facility was needed to meet the increased demand for ice hockey and skating in the area county hired a private consulting firm for this purpose after county determined a new ice hockey facility was needed m began construction of its own ice hockey facility p in a nearby county township o located on property donated by two local individuals the economic development_corporation of county issued bonds and loaned the proceeds of the bond to m to help finance the facility m also contributed funds for construction of the facility which came from contributions and surplus operations from n p was constructed under a zoning classification with the only permitted use being ice hockey and skating-related recreational activity p is an ice hockey and skating facility with two professional sized ice rinks and also includes other related amenities such as lockers changing rooms and a storage area n has one ice rink the workers at m’s facilities include both volunteers and paid employees the closest ice rink facilities that are similar to n and p are located in other counties of state and include facilities owned and operated by tax-exempt organizations and local municipal govemments both n and p are used by three youth and adult ice hockey associations and figure skating clubs all of which are open to anyone in the community to join two of these groups are recognized by the irs as tax-exempt and have provided financial assistance for low-income individuals and families in a hardship situation when needed in the past the third group which is the adult ice hockey association is not a tax-exempt_organization but is a non-profit entity while m itself does not directly educate the children and adults in the skating activities done on the facilities it does support the groups using the facilities to enable the instruction by providing and maintaining the ice rinks p is also available to the public for open public skate on an average of four hours every day the cost to skate during these open skate sessions for the years under exam is approximately dollar_figure todollar_figure per person the cost for the drop-in hockey sessions is dollar_figure per person m’s hourly rates and open skate fees for its facilities are at or below the average hourly rates and fees for similar ice rink facilities in its region including the facilities run by other counties and the fees are all used to cover the cost of operating the facility m does not sell membership privileges to the rink instead the most significant sources of income for m were from hourly fees to rent the ice rink primarily from the three youth and adult hockey and skating groups that use the facility m states that city high schools both public and private use its facilities for their hockey programs various junior high schools and elementary schools in the area also conduct physical education classes at p m charges an admission fee of dollar_figure physical education class at p but waives the fee if a student is unable to pay m does not charge the schools any additional fees to use the rink for physical education classes per student for each furthermore during the years under exam m donated significant ice time to various tax-exempt organizations in the community for their use of the facilities law sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt purposes sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the promotion of social welfare through the relief of the poor and distressed or of the underprivileged advancement of education erection or maintenance of public buildings monuments or works lessening the burdens of government and the promotion of social welfare by organizations designed to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 defines educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities revrul_59_310 1959_2_cb_146 describes an organization organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreation facilities for the children and other residents of a particular community which included low income groups the funds of the association are raised by public subscription with the exception of small amounts derived from nominal charges made for admission to the swimming pool funds are used to pay for the cost of construction of facilities and for operating_expenses the revenue_ruling concludes that since the property and its uses are dedicated to - members of the general_public in the community and are charitable in that they serve a generally recognized public purpose the organization is exclusively charitable within the meaning of sec_501 and is entitled to exemption from federal_income_tax under sec_501 this ruling is the acquiescence by the service in the holding in isabel 21_tc_55 described below which action replaced a previous nonacquiescence c b revrul_65_2 1965_1_cb_227 holds that an organization that teaches children a particular sport by holding clinics in schools playgrounds and parks and provides free instruction equipment and facilities qualifies for exemption under sec_501 the revenue_procedure further states that in addition to furnishing its instruction equipment and facilities free of charge to children of the community the organization is serving a recognized public purpose in combatting juvenile delinquency revrul_67_325 1967_2_cb_113 provides that a community recreational facility open to the community as a whole by an organization under certain circumstances is within the general category of activities recognized as charitable under sec_501 revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose and that promoting the health of a general community constitutes a sufficient basis for tax-exemption it also provides that a tax-exempt hospital is not required to care for patients without charge or at rates below cost so long as it is promoting the health of the community revrul_79_360 1979_2_cb_237 describes the operation of health club facilities by an organization exempt under sec_501 c the purpose of the organization and basis for its exemption as a charitable_organization is to provide for the welfare of young people by the conduct of charitable activities and maintenance of services and facilities that will contribute to their physical social mental and spiritual health at a minimum cost to them or where appropriate at no cost to them membership in and the services and facilities of the organization are available upon payment of nominal annual dues the organization has recreational facilities that are used in its general physical fitness program including a track gymnasium swimming pool and courts for racquet ball handball and squash members use these facilities as often as they wish the organization also organized a health club program that its members may join for an advance annual fee that is sufficiently high to restrict participation in the program to a limited number of the members of the community the annual fee is comparable to fees charged by similar local commercial health clubs the advance annual fee is in addition to the nominal annual dues for membership in the organization health club facilities include an exercise room whirlpool steam room sauna massage facilities and a sun room those who are not health club members pay admission fees comparable to fees charged by similar local commercial establishments for each time they use any of the health club facilities because the commercially comparable annual dues or daily fees charged under the facts of these circumstances are sufficiently high to restrict the health club's use to a limited number of the members of the community the operation of the health club does not benefit the community in general and does not contribute to the accomplishment of the organization’s exempt_purpose for this reason the ruling holds that the operation of the health club facilities portion of the organization under the circumstances described is an unrelated_trade_or_business within the meaning of sec_513 in the case of isabel 21_tc_55 the tax_court held that providing convenient swimming and recreational facilities for all persons residing in a particular school district was charitable within the meaning of sec_101 of the internal_revenue_code_of_1939 which corresponds to sec_501 c of the code the stated purpose of the foundation is to establish equip maintain and operate a public beach playground and bathing facilities for the children and other residents of cold spring harbor school district number analysis the operation of a community recreational facility may be considered charitable within the meaning of sec_1_501_c_3_-1 of the regulations if the facilities are available to the general community revrul_67_325 1967_2_cb_113 where the fees are sufficiently high enough however to restrict the use of the facilities to a limited number of the members of the community the operation of the facility does not accomplish its exempt_purpose and is not considered charitable revrul_79_360 1979_2_cb_236 m’s primary activity is to provide recreational ice rinks that are available to the general community m makes these rinks available to the community in several different aspects e the rink at p has an open public skate period for an average of hours each day during which time it is open to the entire community the cost for this open skate is approximately dollar_figure per person to dollar_figure mmakes the rinks available to several local junior high schools and elementary schools to conduct their physical education classes and to several local high schools_for their hockey programs m charges dollar_figure ifa student is unable to pay the admission fee the student is still allowed to attend the class per student for each physical education class at p e e the ice rinks at n and p are open to three different youth and adult hockey associations and figure skating clubs two of these groups are tax-exempt organizations and all of the groups are open to all members of the community to join m rents the rinks to these groups on an hourly group rate the hourly rate for the facilities is at or below the average hourly rate for similar facilities that are operated in other counties in m's region finally m donated free of charge significant ice time to various other tax-exempt organizations in the local community for their activities m’s use of the ice rink facilities is similar to those activities conducted in revrul_59_310 in which an organization operated and maintained a public swimming pool playground and other recreational facilities the organization in that revenue_ruling charged a nominal admission charge for_the_use_of the swimming facilities the revenue_ruling concluded that the facility and its uses were dedicated to members of the general_public in the community and were exclusively charitable within the meaning of sec_501 similarly revrul_69_545 provided that a hospital was operating in furtherance of its charitable purpose of promoting health even though it charged fees for its services and did not care for patients without charge or at rates below cost the tax_court held in isabel 21_tc_55 that contributions to the foundation in that case were tax deductible the purpose of the foundation was charitable because it provided convenient swimming and recreation facilities for all persons living in that community m likewise makes its rink facilities available to the general community anyone in the community is allowed to attend the open skate sessions and the physical education classes at the rink facilities are provided to all the junior high and elementary_school children enrolled in those classes the hockey and skating groups that use the facilities are also open to all members of the general community to join furthermore m charges nominal rates for public use of the rink facilities with rates as low as dollar_figure to dollar_figure per individual for skating activities these fees as well as the hourly rates for community groups cover the expenses of operating the rinks and are all at or below the fees charged by other rinks in the region including rinks that are run by public entities unlike the excessive annual or daily fees that were charged to the members of the health club facility in revrul_79_360 the nominal fees charged at n and p to use the rink facilities are significantly small enough to ensure that any member of the community would be able to use the facilities m's provision of the facilities to the public through open skate periods physical education classes youth ice hockey and figure skating groups and m’s donation of ice time to various charities establishes that m's facilities and programs are available to and affordable by a significant segment of the general population or community accordingly m’s activities are charitable as defined in sec_1 -1 d m's dedication of its rink facilities to use by and education of youth is similar to the activity in revrul_65_2 in which an organization teaches children to play a particular sport the revenue_ruling concluded that not only was the organization educational but it also served a recognized public purpose in combatting juvenile delinquency the facilities provided by m also service a wide range of children in the area through youth ice hockey associations and figure skating clubs physical education classes and open skate periods while m does not directly educate children in hockey or figure skating as was done by the organization in revrul_65_2 m does provide and maintain the rink and facilities necessary to give the children the opportunity to learn and participate in those sports without m the children would not have a location in their community to learn and participate in hockey and skating accordingly the fact that m provides ice rink facilities in the community combats community deterioration and juvenile delinquency conclusion m continues to be an organization described in sec_501 this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this memorandum is to be given to m sec_6110 provides that it may not be used or cited as precedent - end-
